Citation Nr: 1330915	
Decision Date: 09/25/13    Archive Date: 09/30/13

DOCKET NO.  12-25 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts.


THE ISSUE

Entitlement to a compensable rating for hemorrhoids with pepillitis and cryptitis. 


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Coast Guard from August 1955 to August 1959. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. The claim is now properly before the RO in Boston, Massachusetts.

 A letter dated September 2012 informed the Veteran that he did not supply a timely notice of disagreement with respect to a July 2010 rating decision which continued a denial of a compensable rating for hemorrhoids. However, the Veteran had already submitted a timely notice of disagreement with respect to the August 2009 rating decision. The Veteran perfected this appeal in September 2012, subsequent to the RO's issuance of a Statement of the Case. As a result, the August 2009 rating decision is on appeal, and any issues with timeliness regarding subsequent rating decisions do not impact the Veteran's claim. 

The Board previously remanded this claim in a July 2013 decision. The requested development has been completed and the case has been returned to the Board for further appellate consideration.

The issue of an increased rating for a hearing loss disability has been raised by the Veteran in a September 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

Resolving reasonable doubt in the Veteran's favor, the Veteran's service-connected hemorrhoids cause persistent bleeding with secondary anemia. 


CONCLUSION OF LAW

The criteria for a 20 percent rating, but no greater, for the Veteran's hemorrhoids have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Code 7336 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Compliance with Stegall

As noted in the introduction, the Board has previously remanded this claim in July 2013. The Board instructed the RO to (1) contact the Veteran and request that he identify any medical treatment for his hemorrhoids, (2) obtain any records that note the Veteran cancelled scheduled 2010 colonoscopies, (3) schedule the Veteran for a VA examination for his hemorrhoids, and (4) notify the Veteran that it is his responsibility to report to the scheduled VA examinations. 

The RO contacted the Veteran requesting additional medical records in a July 2013 letter. The Veteran provided a colonoscopy report from April 2002 at the Beth Israel Deaconess Medical Center. The RO provided a report listing the various scheduled colonoscopy appointments in 2010 that the Veteran either cancelled or did not attend. The Veteran was scheduled for an examination for his hemorrhoids and attended the examination in July 2013. 

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions. Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand order of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II. VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). The Board is granting in full the benefit sought on appeal. As a result, any error committed with respect to either the duty to notify or the duty to assist was harmless.




III. Applicable Law and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities. The Schedule is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. When two evaluations are potentially applicable, VA will assign the higher evaluation when the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. VA will resolve reasonable doubt as to the degree of disability in favor of the Veteran. 38 C.F.R. § 4.1. If the evidence for and against a claim is in equipoise, the claim will be granted. See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. 

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). As a result, a complete medical history of the Veteran is required for a ratings evaluation. This is in order to protect claimants against adverse decisions based on a single, incomplete, or inaccurate report and to enable VA to make a more precise evaluation. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). In addition, VA has a duty to acknowledge and consider all regulations which are potentially applicable, and to explain the reasons and bases for its conclusions. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Hart v. Nicholson, 21 Vet. App. 505, 509 (2007). Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Id.

The Veteran is seeking an increased rating for his service connected hemorrhoids, currently rated at 0 percent. The Veteran's hemorrhoids are rated under 38 C.F.R. § 4.114, Diagnostic Code (Code) 7336.  Under this diagnostic code, a 0 percent rating is appropriate when symptoms are mild to moderate.  A 10 percent rating is appropriate when the hemorrhoids are: large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent rating, the highest rating available under Code 7336, is appropriate when hemorrhoids are: with persistent bleeding and with secondary anemia, or with fissures.  Diagnostic Code 7336 does not provide for a rating in excess of 20 percent.  

IV. Analysis

In a March 2009 record of the Veteran's statement, the Veteran claims an increased rating because his "hemorrhoids are back," after having been previously operated on in 1966. In a November 2009 letter the Veteran states that he is "having problems with my hemorrhoids now and some bleeding occasionally." The Veteran also provided a colonoscopy report from an April 2002 colonoscopy performed by a private doctor. The examination was normal. 

An April 2009 VA outpatient treatment record notes external hemorrhoids, with no bleeding. Nevertheless, at a June 2009 VA compensation and pension examination the Veteran reported a history of blood in the stool due to his hemorrhoids. In addition, this examination resulted in a diagnosis of mild anemia. Blood tests performed found a hemoglobin level of 13.0 and a hematocrit level of 37.9. These levels were consistent with those found at the April 2009 examination, which recorded a hemoglobin level of 12.6 and a hematocrit level of 36.7.

A January 2010 letter from a VA doctor at the Boston clinic explains that the Veteran has active symptoms of hemorrhoids, including: "constant itching, hurting and recurrent hemorrhoidal bleeding and that he needs to use suppositories and stool softeners every day to relieve his symptoms." The doctor references August 2009 VA outpatient treatment records, which is within the record, that reiterates these observations.  

The April 2010 VA examination noted no anal fissure, and moderate internal and external hemorrhoids without bleeding. The examination did note the Veteran's report that he noticed blood on the toilet paper after every bowel movement, but not in the toilet. 

The most recent VA examination, performed in July 2013, noted internal hemorrhoids. The examiner noted the symptoms to be "mild or moderate," with "occasional bleeding, and pain associated with constipation." The examination did not reveal any external hemorrhoids, thrombotic external hemorrhoids, irreducible hemorrhoids, excessive redundant tissue, or anal fissures. In addition, there was no finding of persistent bleeding.  While the examiner did not indicate that the Veteran had secondary anemia, the Board observes that no laboratory studies were performed in connection with the examination.  

The Board has no reason to doubt the credibility or competency of any of the Veteran's allegations. The Veteran is competent to report symptoms of his hemorrhoids with associated bleeding, and nothing in the record brings into question the Veteran's credibility.  

Further, the Board finds his reports credible.  The Veteran has continually reported bleeding as a result of his hemorrhoids, and bleeding has been observed at some of the examinations.  While the examiner in July 2013 described the Veteran's current situation as "mild to moderate" and did not observe any of the symptoms necessary for a higher rating, as noted above, the examiner failed to perform blood tests that may confirmed his previously noted anemia.  

Rather than remand and cause additional delay and inconvenience for the Veteran, the Board finds the June 2009 diagnosis of anemia to be sufficient to establish secondary anemia. While it is not clear that the Veteran's anemia is a direct result of his hemorrhoids, the Board gives the Veteran the benefit of the doubt and finds that the Veteran is suffering from "persistent bleeding with secondary anemia." As a result, a 20 percent rating is warranted.  This is the maximum disability evaluation provided under the appropriate diagnostic criteria. 

With respect to an extraschedular evaluation, to determine whether one is appropriate, the Board must consider a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008). The first step is whether the rating adequately contemplates the Veteran's disability picture. Id. at 115. If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, and the assigned scheduler evaluation is therefore adequate.  If the schedular evaluation does not contemplate the Veteran's level of disability, then the second inquiry is whether there is an exceptional gap between the Veteran's disability picture and the criteria.  If the Veteran's disability picture meets this second inquiry, then the third step is to refer the case to the Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Here, the evidence shows that the symptoms of the Veteran's hemorrhoids are fully considered by the applicable rating criteria. Code 7336 accounts for more severe symptoms associated with hemorrhoids, including: persistent bleeding with secondary anemia.  Moreover, the Veteran has not described, nor does the evidence suggest, that the Veteran has any other manifestations of his hemorrhoids that would warrant consideration of an alternate diagnostic code.  As a result, further consideration of the three step Thun analysis is unnecessary.  38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a 20 percent rating for hemorrhoids with pepillitis and cryptitis is granted.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


